Title: To John Adams from Charles Lee, January 1800
From: Lee, Charles
To: Adams, John



ca. January 1800

As the enclosed letter, purporting to be from a member of your house, and received by me on the 11th instant, relates to the Privileges of the House, which cannot,  in my opinion, be enquired into, except by the House itself, I have thought proper to submit it to your Consideration
But in as much as any no gross impropriety of Conduct on the part of persons holding commissions in the army or navy of the U.S. ought not to meet with  pass without due animedversion, I have then directed the secretaries of war and the navy to make enquiry &ca.
